Citation Nr: 1612568	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to September 13, 2001, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.S. 


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD.  

A hearing was held on October 16, 2015, by means of video conferencing equipment with the appellant in Seattle, Washington, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

At the October 2015 hearing, the Veteran testified that the decisions to deny an earlier effective date for the award of service connection for PTSD, to include a February 2005 denial by the Board, were in error because of failure by the adjudicators to search within the file of another veteran, who shares the same first and last name as the Veteran in the present case and who has allegedly received correspondence from VA meant for this Veteran, for misfiled documents that would substantiate his claim.  In essence, the Veteran may be alleging that there is clear and unmistakable error (CUE) with the Board's February 2005 decision, but his statements at the hearing do not, themselves, constitute a motion for revision of the decision based on CUE.  See 38 C.F.R. § 20.1404(a) (motions for revision of a decision based on CUE must be in writing and signed by the moving party or their representative).  The Board, therefore, does not currently have a CUE claim before it, but the Veteran may send the Board motion for revision of the decision on the basis of CUE at any time.  See 38 C.F.R. § 20.1404(c).


FINDINGS OF FACT

1.  A February 2005 Board decision denied the Veteran's claim for an effective date prior to September 13, 2001 for the award of service connection for PTSD, and the Veteran was notified of the denial and of his appellate rights in March 2005; in June 2005, the Veteran submitted a request for reconsideration of the Board's decision; in a July 2005 letter, the Deputy Vice Chairman of VA notified the Veteran that the motion for reconsideration was denied, and included notice of the Veteran's appellate rights relating to the denial of the motion; the Veteran did not initiate a timely appeal of either the February 2005 Board decision or the July 2005 denial of the motion for reconsideration.

2.  In March 2011, a lay statement from a retired service member who had served in the Army with the Veteran was submitted, which the RO construed as a request to reopen a finally-decided claim for entitlement to an earlier effective date for the grant of service connection for PTSD.

 
CONCLUSION OF LAW

The freestanding claim for an effective date prior to September 13, 2001, for the award of service connection for PTSD, must be dismissed.  38 U.S.C.A. § 7104(b) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  These duties have no effect on the present appeal since the resolution of this issue is solely one of statutory interpretation such that the claim is barred as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii), (d); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

Turning to the merits of the claim, the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than September 13, 2001.  He has asserted that he filed claims for compensation in 1994 and 1995 that should be taken to include a claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court explained that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296   (2006).  In other words, there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA rating decision or Board decision that assigned the effective date in question.  If an untimely freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

In the present case, the RO granted service connection for PTSD in a May 2002 rating decision, awarding a 100 percent evaluation effective September 13, 2001.  The Veteran submitted a timely Notice of Disagreement and, following issuance of a Statement of the Case, a timely Substantive Appeal to the Board.  In February 2005, the Board issued a decision denying the Veteran's claim for an effective date prior to September 13, 2001 for the award of service connection for PTSD, and notified the Veteran of the denial and his appellate rights in a March 2005 notification letter.  In June 2005, the Veteran submitted a request for reconsideration of the Board's February 2005 decision.  In a July 2005 letter, the Deputy Vice Chairman of VA notified the Veteran that his motion for reconsideration had been denied, and included notice of the Veteran's appellate rights relating to the denial of the motion.  The Veteran did not file a timely appeal with the Court of either the Board's February 2005 denial or the July 2005 denial of the motion for reconsideration.  See 38 U.S.C.A. § 7104(b) (West 2002).  The February 2005 Board decision therefore became final.  See 38 C.F.R. § 20.1100 (2004).

The final Board decision is a legal bar to the assignment of an earlier effective date for the award of service connection for PTSD, absent a prevailing motion for revision of the decision based on CUE or a prevailing motion for reconsideration (both made in writing and submitted directly to the Board).  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1000 , 20.1001, 20.1400, 20.1404 (2015).  As of this date, neither a motion alleging CUE in the February 2005 Board decision, nor a motion seeking reconsideration of that decision, other than the previously-denied July 2005 motion for reconsideration, has been filed with the Board.  While the Veteran has submitted a number of statement to the RO continuing to assert entitlement to an earlier effective date for the award of service connection for PTSD, contending that he has been denied due process due to the alleged existence of documents that have been misfiled under another veteran's file, none of these statements specifically requests revision of the February 2005 Board decision on the basis of CUE or requests reconsideration under one of the appropriate bases identified in 38 C.F.R. § 20.1000.  Accordingly, the February 2005 Board decision remains a legal bar to an effective date for the award of service connection for PTSD prior to September 13, 2001.

Accordingly, as a matter of law, the present appeal of the denial of a free-standing claim for an effective date prior to September 13, 2001 for the award of service connection for PTSD must be dismissed.  See Rudd, 20 Vet. App. at 300; see also Sabonis, 6 Vet. App. at 430. 



ORDER

The claim of entitlement to an effective date prior to September 13, 2001, for the award of service connection for PTSD, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


